Citation Nr: 0201209	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  98-03 517A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the January 
28, 1998 Board of Veterans' Appeals (Board) decision which 
denied an effective date earlier than October 9, 1992 for the 
award of a total disability rating for post traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1972.  

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error (CUE) in a 
January 28, 1998 Board decision.  

Historically, the veteran filed a claim on November 6, 1987 
for service connection for PTSD, and was notified in March 
1988 of a February 1988 rating action denying that claim.  An 
application to reopen the claim was received in October 1988.  
The reopened claim was denied in May 1989 to which a notice 
of disagreement (NOD) was filed in June 1989.  

A January 1990 Board denial of service connection for PTSD 
was vacated on appeal to the United States Court of Appeals 
for Veterans Claims (Court) and after obtaining an 
Independent Medical Experts' Opinion, a March 1992 Board 
decision granted service connection for PTSD.  That grant was 
implemented by a June 1992 rating action which determined 
that the veteran's claim had been in continuous prosecution 
since November 5, 1987 (apparently concluding that the 
veteran's signed October 1988 application to reopen the claim 
was a timely NOD).  Both service connection for PTSD and a 30 
percent disability evaluation were made effective November 6, 
1987.  The veteran was informed of his appellate rights by 
letter of June 6, 1992.  No NOD was received within one year 
(although it is now alleged that an October 1992 letter from 
the veteran's wife was a timely NOD).  

A June 1993 rating action denied an increased rating for 
PTSD, to which the veteran filed an NOD in October 1993.  A 
November 1993 rating action confirmed and continued the 30 
percent rating but later in October 1993 the veteran, in 
writing, withdrew his appeal.  However, in December 1993 the 
veteran filed a new NOD and, after Board remands in June 1994 
and June 1995, a November 1995 rating action granted a 70 
percent disability rating for service-connected PTSD and also 
granted entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (the 
only other service-connected disorder being residuals of an 
ulcer of the left leg rated noncompensably disabling), both 
effective October 2, 1992 (the apparent date of receipt of 
the October letter from the veteran's wife).  

The veteran appealed the effective date for the total 
disability rating for PTSD and the appeal was denied by the 
Board in January 1998.  Reconsideration of that Board 
decision was denied in April 1998 and in March 2000 a Board 
decision denied a motion to reverse or revised the January 
1998 Board decision on the basis of alleged clear and 
unmistakable error (CUE).  However, on appeal to the Court 
the March 2000 Board decision was vacated and the case was 
remanded to the Board.  The Court's order in June 2001 
vacated the decision because, as specified in the Appellee's 
Motion for Remand, the Board had relied upon 38 C.F.R. 
§ 20.1404(b) which had been invalidated by the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  The 
decision was also vacated so that the Board could consider 
the applicability of the newly enacted Veterans Claims 
Assistance Act of 2000; 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001) in light of the holding 
in Holliday v. Principi, 14 Vet. App. 280 (2001).  
Regulations were subsequently promulgated to implement the 
new law. 66 Fed. Reg. 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)) .  



FINDINGS OF FACTS

1.  The January 1998 Board decision denied an effective date 
prior to October 9, 1992, the date of the reopened claim for 
an increased evaluation, for the award of a total disability 
evaluation for the service-connected PTSD.  

2.  That Board decision was consistent with the evidence on 
file, did not misinterpret applicable law and regulations, 
and did not contain an error that materially changed the 
outcome.  



CONCLUSION OF LAW

The January 1998 Board decision denying an effective date 
prior to October 9, 1992 for the award of a total disability 
rating for PTSD did not contain CUE.  38 U.S.C.A. §§ 5109A, 
7111 (West Supp. 2001); 38 C.F.R. §§ 20.1401-1411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West Supp. 2001); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1) (2001).  However, a final Board decision may be 
revised or reversed on the grounds of CUE by the Board on its 
own motion, or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. §§ 5109A(a), 
7111(a), (c) (West Supp. 2001).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2001). 

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (2001).  CUE does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2001).  

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2001).  
Further, 38 C.F.R. § 20.1411(a) (2001) provides that the 
doctrine of the favorable resolution of reasonable doubt is 
not applicable in determinations of whether a prior Board 
decision contains CUE.  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1) (2001).  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by VA not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 20.1403(b)(2) 
(2001). 

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE as defined by the 
Court in Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 
Vet. App. 412 (1996); and Berger v. Brown, 10 Vet. App. 166 
(1997). 

38 C.F.R. § 20.1404(b) had provided that non-specific 
allegations of CUE, such as failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that would 
not meet the requirements for pleading CUE in a Board 
decision and in such cases a motion for revision of a Board 
decision would be denied.  In turn, 38 C.F.R. § 20.1409(c) 
provided that such a denial would be final.  

However, in Disabled American Veterans v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) the Federal Circuit held that 38 C.F.R. 
§ 20.1404(b), in conjunction with § 20.1409(c), operated to 
prevent Board review of any CUE claim that is the subject of 
a motion which is denied for failure to comply with the 
filing and pleading requirements of 38 C.F.R. § 20.1404(b).  
This was contrary to the requirement of 38 U.S.C. § 7111(e) 
that a CUE claim "shall be decided by the Board on the 
merits."  Thus, 38 C.F.R. § 1404(b) was invalidate.  

Inapplicability of VCAA

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) it 
was held that VA had a duty to fully develop a claim of CUE 
and that in adjudicating CUE the standard in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) (used in determining whether 
new and material evidence had been submitted for the purpose 
of reopening a previously and finally decided claim) was 
applicable in adjudication of a CUE claim.  However, in 
VAOGCPREC 12-2001 it was held that neither of these 
statements constituted binding law inasmuch as each statement 
was contrary to prior holding of the Federal Circuit which 
had not been overruled.  See Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001); Disabled American Veterans, et. 
al, v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Busts v. West, 
179 F.3d. 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 
967 (1999).  

On November 9, 2000, the VCAA was signed into law.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  In Holliday v. Principi, 14 Vet. App. 280, 286 
(2001) it was held that all VCAA provisions were potentially 
applicable to claims pending on the date of VCAA enactment.  
However, the Court did not specifically rule that CUE claims 
were covered by the VCAA since "it may not determine VCAA 
applicability or inapplicability in the first instance."  
Holliday v. Principi, 14 Vet. App. 280, 286 (2001).  
Nevertheless, the Court recently held that the VCAA was not 
applicable to CUE adjudications.  "[T]here is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc). 

Consideration of New Evidence

The Appellee's Motion for Remand, citing Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999) (per curiam order), 
provided that the moving party was "free to submit 
additional evidence and argument" on remand to the Board.  
In letters in September and December 2001 from the Office of 
the Board's Chief Counsel, the moving party was informed 
that, as provided in the Court's order, he could submit 
additional argument and evidence in support of the motion for 
revision.  He was also informed that any additional argument 
or evidence was to be forwarded within 90 days.  

Despite the invitation to submit new evidence, motion's 
claiming CUE must be decided on the basis of the evidence on 
file at the time of the challenged Board decision.  38 C.F.R. 
§ 20.1403(b) (2001).  Also, 38 C.F.R. § 20.1405(b) (2001) 
provides that "[n]o new evidence will be considered in 
connection with the disposition of the motion.  Material 
included in the record on the basis of [§ 20.1403(b)(2)] is 
not considered new evidence."  However, § 20.1403(b)(2) is a 
special provision applying only to Board decisions issued on 
or after July 21, 1992, the date of the decision by the Court 
in Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
records are deemed to be constructively in the possession of 
VA adjudicators and must be obtained for a merits 
adjudication).  

Following the September and December 2001 letters from the 
Office of the Board's Chief Counsel, the moving party 
responded by telephone, indicating that he had no further 
evidence or argument to submit.  This is reflected in a 
December 10, 2001 Report of Contact. 

History of the Case

The January 1998 Board decision reached the following 
findings of facts:

1.  The veteran's original claim of service 
connection for PTSD was filed in November 1987. 

2.  The veteran was granted service connection for 
PTSD by appellate decision in March 1992, and by 
rating action in June 1992, the RO assigned a 30 
percent rating effective from November 1987, which 
is the date of receipt of his claim for service 
connection for PTSD. 

3.  Later in June 1992, the veteran was notified 
of the award and provided information concerning 
his right to appeal the decision within one year 
of notice. The veteran did not appeal this 
decision. 

4.  By rating decision in August 1992, the RO 
denied a rating in excess of 30 percent for PTSD; 
the veteran was notified of the decision later the 
same month and was provided with information 
concerning his right to appeal.  An appeal was not 
filed within one year of notice of the adverse 
decision. 

5.  On October 9, 1992, a statement was received 
from the veteran's wife, which the RO treated as 
an application to reopen the veteran's claim for 
an increased rating for PTSD. 

6.  By rating action in June 1993, the RO 
continued to rate the disability as 30 percent 
disabling. 

7.  Received in October 1993 was a statement from 
the veteran, which he identified as a notice of 
disagreement with the most recent decision 
regarding his claim. 

8.  In February 1995, the veteran submitted a 
claim for a total disability rating based on 
individual unemployability based on his service 
connected PTSD. 

9.  By rating decision in November 1995, the RO 
assigned a 70 percent rating for PTSD and granted 
a total disability rating based on individual 
unemployability due solely to PTSD, effective from 
October 9, 1992. 

Based upon those findings of fact, the January 1998 Board 
decision reached the following conclusion of law:

The veteran is not entitled to an effective date 
prior to October 9, 1992, for a total disability 
rating for PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1996).  

A June 1992 rating action, the RO implemented the Board's 
decision and assigned a 30 percent evaluation for the 
veteran's service connected PTSD, effective from November 
1987, the date of receipt of the claim.  By letter dated in 
June 1992, the veteran was notified of the rating decision 
and of his appellate rights with respect to the decision.  

However, no notice of disagreement (NOD) with this decision 
was received within one year.  Likewise, no NOD was received 
within one year of an August 1992 rating decision which 
denied a rating in excess of 30 percent for PTSD.  Generally 
see 38 C.F.R. §§ 20.302, 20.1103 (an appeal is initiated by 
filing a NOD within one year of rating action notification, 
otherwise the rating decision becomes final).  

In the January 1998 Board decision it was noted that while 
the veteran had indicated that his appeal has been in an 
active status ever since his original claim in 1987, this was 
not the case because his appeal of the service connection 
issue did not apply to the question of the amount of 
compensation or the effective date thereof, after the claim 
for service connection has been granted.  Grantham v. Brown, 
114 F.3rd 1156 (Fed. Cir. 1997).  

The January 1998 Board decision also noted that on October 9, 
1992, the RO received an application to reopen the veteran's 
claim for an increased rating for PTSD, in the form of a 
letter from the veteran's wife.  

By rating decision in November 1995, the RO assigned a 70 
percent rating for PTSD and granted a total disability rating 
based on individual unemployability due solely to PTSD, 
effective from October 9, 1992.

In this case, the RO determined that the effective date for a 
70 percent rating for PTSD and a total disability rating 
based on individual unemployability should be October 9, 
1992, the date of receipt of a reopened claim for an 
increased rating for PTSD.  The veteran contends that a total 
disability rating should have been made prior to October 9, 
1992 because the correspondence from his wife of that date 
should have been construed to be and was an NOD received 
within one year of June 1992 rating action, assigning the 
initial 30 percent rating for PTSD, and not merely a claim 
for an increased rating.  

Under governing, law and regulations, an NOD must be in 
writing and may be filed by the claimant, the claimant's 
legal guardian, or such accredited representative, attorney, 
or authorized agent as may be selected by the claimant or 
legal guardian.  Not more than one recognized organization, 
attorney or agent will be recognized at any one time in the 
prosecution of a claim.  38 U.S.C.A. § 7105(b)(2) (West 
1991). 

In 1992 the veteran was represented by Veterans of Foreign 
Wars of the United States, which was the only representative 
that had been selected by the veteran.  There was no evidence 
that his wife was his legal guardian or that she was a 
recognized or accredited representative, attorney or agent.  
See 38 C.F.R. §§ 14.627, 14.628, 14.629.  Thus, she had no 
authority to file a NOD on the veteran's behalf pursuant to 
38 U.S.C.A. § 7105(b)(2) (West 1991). 

The provisions of 38 C.F.R. § 20.301(a) clarify that a NOD 
may be filed by a claimant's representative if a proper power 
of attorney or declaration of representation, is on record or 
is file with the NOD.  If an appeal is not filed by a person 
listed in 38 C.F.R. § 20.301(a) and the claimant is rated 
incompetent by VA or has a physical, mental, or legal 
disability which prevents the filing of an appeal on his or 
her own behalf, a NOD may be filed by a fiduciary appointed 
to manage the claimant's affairs by VA or a Court, or by a 
person acting as next friend if the appointed fiduciary fails 
to take needed action or no fiduciary has been appointed.  38 
C.F.R. § 20.301(b) (2001).  

In this regard, it is alleged that because the veteran was 
given psychotropic medication upon discharge from a private 
medical facility in June 1992 that he was incompetent for 
commence his appeal on his own behalf.  

However, in the instant case, the veteran had not been rated 
incompetent at the time of his spouse's letter, and it was 
not shown that his service-connected mental disability (PTSD) 
prevented him from filing an appeal.  To the contrary, he had 
previously appealed an RO decision to the Board and the 
subsequent Board decision to the Court.  

The evidence further reflects that he had taken actions 
relating to his claims that would indicate that he was not 
mentally prevented from appealing his case.  For example, his 
filed income information pertaining to an apportionment of 
his VA benefits.  

While there is evidence that in 1980 or 1981, he had been 
declared incompetent for the purpose of standing trial for 
the murder of his first wife (for which he spent a number of 
years in incarceration), there was no evidence that he was 
incompetent in recent years or for the time in question.  For 
example, VA psychiatric examinations in 1988 and 1989 found 
him to be competent, as did a VA psychiatric examination in 
October 1992 (during the appeal period) and he was competent 
upon discharge from VA hospitalization in October 1993.  Thus 
the record did not require a conclusion that the veteran was 
incompetent.

Accordingly, there is no merit to the allegation of CUE in 
the January 1998 Board decision in failing to have found the 
veteran to have been incompetent for the purpose of 
initiating and handling his own appeal.  

Since the veteran was not rated incompetent, and the failure 
to so rate him was not CUE, only he or his designated 
representative could have filed a NOD with the August 1992 
rating action.  Therefore, the October 9, 1992 statement from 
the veteran's wife could not have been accepted as a NOD.  

It is also alleged that under the provisions of VA's Manual 
M21 the RO was under an obligation to inform the veteran that 
the October 1992 letter of from his wife was not sufficient 
for the purpose of being a formal NOD.  However, the veteran 
was notified in June 1992 of his appeal rights and that form 
specifically informed him that: 

You may appeal our determination to the Board of 
Veterans Appeals (BVA) at any time within 1 year 
from the date of this letter.  You must start the 
appeal process by filing a [NOD].  You may do this 
by writing a letter to this office stating that 
you wish to appeal.  

That notification letter also informed the veteran of his 
right to representation, without charge, by an accredited 
representative, or assistance by an agent or attorney.  

This notice should have made it clear that the veteran was 
responsible for the filing of a NOD had to be by the veteran 
himself or a proper representative.  Indeed, the notification 
repeated the word "you" at least three times in the 
language quoted above.  Additionally, the veteran had 
experience with VA's appeals process.

Moreover, after reviewing the contentions concerning the 
effect of the M21 in purportedly creating an additional duty 
to assist veteran's procedurally, from the standpoint of due 
process, the Board does not find that any such additional 
duty has been created.  In any event it is not undebatable 
that such a duty existed or if existent that the RO failed to 
comply with it.

In sum, it is found that the statutory or regulatory 
provisions extant at the time were correctly applied by the 
Board when it determined that the October 9, 1992 statement 
from the veteran's wife was not a valid NOD.  Therefore, in 
January 1998 the Board did not commit CUE when it did not 
accept the October 1992 statement as an NOD.

The veteran has argued in a February 1998 letter that his 
having worked for 2 1/2 weeks in September 1991 led to his 
October 1991 hospitalization and his unemployability was 
established as of that time.  However, this would require a 
reweighing of the evidence as to the date that entitlement 
arose and this is specifically prohibited in claims of CUE.  

It has also been alleged that there was CUE in not accepting 
the report of VA psychiatric examination in November 1992 as 
new and material evidence for the purpose of establishing an 
earlier effective date.  However, in reopening any claim upon 
submission of new and material evidence, the effective date 
may not predate the date of reopen of the application to 
reopen the claim.  Here, the November 1992 VA psychiatric 
examination is after the current effective date of October 9, 
1992.  

Moreover, "reopening cannot establish an effective date 
earlier than the date of the claim to reopen, and could never 
establish the effective date that a successful CUE claim 
would provide."  Flash v. Brown, 8 Vet. App. 332, 340 
(1995).


Res Judicata

In the January 1998 Board decision it was held that because 
the June 1992 rating action was final, that the only means by 
which an earlier effective date could be obtained was if 
there was CUE in that June 1992 rating action.  The Board 
then stated that there was no such CUE.  Specifically, the 
Board stated: 

As to the question of whether an earlier effective 
date could be assigned on the basis of clear and 
unmistakable error, the regulation provide that 
the effective date will be the date benefits would 
have been payable if the corrected decision had 
been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).  In adjudicating clear and 
unmistakable error claims, the Court has provided 
guidance. There is a presumption of validity to 
final decisions and, in the face of a claim of 
error, the presumption is even stronger.  The 
rating decision at issue in this case may only be 
revised upon a showing of clear and unmistakable 
error.  See 38 C.F.R. § 3.105(a); and Russell v. 
Principi, 3 Vet. App. 310 (1992).  Clear and 
unmistakable error is a very specific and rare 
kind of error.  To show it, the appellant must 
establish that the error is the kind which, if 
true, would be clear and unmistakable error on its 
face, i.e., beyond any reasonable dispute, or the 
appellant must provide persuasive reasons as to 
why the result would have been manifestly 
different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40 (1993); Luallen v. Brown, 8 
Vet. App. 92 (1995).  The error must be one based 
on incorrect facts or on an incorrect application 
of the law.  Luallen, supra. 

To the extent that the veteran's comments may be 
interpreted as attempting to mount a clear and 
unmistakable error challenge, it is clear that it 
is based solely on his current interpretation of 
the facts which were of record in 1992 when the 
rating of 30 percent was initially granted.  Such 
an allegation runs directly afoul of the Court's 
holding in Fugo which makes it clear that 
differing interpretations of the evidence does not 
constitute a viable claim of obvious error.  
Therefore, the instant allegation falls far short 
of the very specific and rare kind of error 
necessary to advance a clear and unmistakable 
error claim as set forth in Russell and Fugo. 

In sum, the January 1998 Board decision held that since no 
NOD had been filed to the June 1992 rating action, that June 
1992 rating action was final and there was no CUE in that 
rating action by which the effective date, could be revised.  

38 C.F.R. § 20.1409(c) (2001) states that: 

Once there is a final decision on a motion under 
this subpart relating to a prior Board decision on 
an issue, that prior Board decision on that issue 
is no longer subject to revision on the grounds of 
clear and unmistakable error.  Subsequent motions 
relating to that prior Board decision on that 
issue shall be dismissed with prejudice.  

Here, the January 1998 Board decision was not a motion under 
Subpart L of Part 20.  Nevertheless, it did adjudicated, as 
it was required to in light of the finality of the August 
1992 rating action, the question of CUE in that rating 
action.  

Claims of CUE may not be reopened.  If there was a final 
adjudication of a CUE motion, one which was unappealed or 
appealed and upheld, it is res judicata.  Flash v. Brown, 8 
Vet. App. 332, 340 (1995).  

An unappealed Board denial of CUE is res judicata as to that 
claim of CUE and despite dictum in Talbert v. Brown, 7 Vet. 
App. 352 (1995) seeming to state a CUE motion could be 
reopened (if old relevant VA evidence [which constructively 
would have been on file] were found), claims to reopen and 
challenges based on are different and mutually exclusive.  
"To speak of reopening a CUE claim with new and material 
evidence would thus seem to be a contradiction in terms 
because reopening cannot establish an effective date earlier 
than the date of the claim to reopen, and could never 
establish the effective date that a successful CUE claim 
would provide."  Flash v. Brown, 8 Vet. App. 332, 340 
(1995).  

Russell v. Principi, 3 Vet. App. 310, 315 (1992) held that a 
claim of CUE is res judicata under three circumstances.  
First, where CUE is denied by the RO and a timely appeal is 
not taken to the Board; second, because a Board denial of CUE 
is not appeal to the Court; and thirdly, when the Court had 
rendered a decision that there was no CUE.  (See also Schmidt 
v. Brown, 5 Vet. App. 27, 29 (1993) (citing Russell).  This 
case falls within the second circumstance.  

"A claim for CUE may not be endlessly reviewed.  Once there is 
a final decision on a particular claim of CUE, that particular 
claim of CUE may not be raised again; it is res judicata."  
Olson v. Brown, 5 Vet. App. 430, 433 (1993).  Thus, in Olson a 
claim of CUE in a prior denial of a total rating for failure 
to review his vocational rehabilitation file could not be 
reviewed because it had been addressed in a 1982 Board 
decision.  The Court limited its' review of CUE to the 
allegation of a failure to apply regulations extant at the 
time of a denial of a total rating. 

However, in Phillips v. Brown, 10 Vet. App. 25, 31 - 32 (1997) 
the Court held that where the veteran did not present a valid 
claim of CUE, the veteran could attempt to do so in the 
future.  In other words, it appears from all of the foregoing 
caselaw that if a Board decision is challenged on a basis of 
alleged CUE that does not fall within the scope of 38 C.F.R. 
§ 20.1409(c) (2001), and that Board decision adjudicated the 
merits of the CUE challenge it is res judicata.  But if that 
Board decision did not adjudicated the merits of the CUE 
challenge and that CUE challenge is found not to be a valid 
claim of CUE, then the matter is not res judicata and the 
appellant can in the future attempt to plead or establish a 
valid claim of CUE.  

Here, the January 1998 Board decision found, in essence, that 
any factually driven argument of CUE constituted a request 
for reweighing of the evidence and, thus, did not constitute 
a valid claim of CUE.  Nevertheless, while there may be no 
res judicata as to this aspect of the matter now before the 
Board, it does not mean that the veteran may now mount such a 
CUE challenge because such a challenge still does not 
constitute a valid basis for finding CUE.  

On the other hand, the challenge to the January 1998 Board 
decision on the basis that the October 1992 statement of the 
veteran's wife constituted an NOD is, facially, a valid CUE 
challenge which does not require a reweighing of the 
evidence.  However, that challenge was directly confronted 
and denied in the January 1998 Board decision.  Thus, as to 
that basis for CUE the January 1998 Board decision is res 
judicata because it specifically addressed and denied the CUE 
challenge.  

Thus, there is no basis for revision or reversal of the 
January 1998 Board decision on the basis of CUE.  

"The 'benefit of the doubt' rule of 38 U.S.C. [§ ]5107(b) 
does not apply to the Board's decision, on a motion under 
this subpart, as to whether there was clear and unmistakable 
error in a prior Board decision."  38 C.F.R. § 20.1411 
(2001).  


ORDER

As there was no CUE in the January 1998 Board decision 
denying an effective date prior to October 9, 1992 for a 
total disability rating for PTSD, the motion for revision or 
reversal of that decision is denied.  



_______________________________
Mark D. Hindin
Member, Board of Veterans' Appeals


 



